  Case 3:19-cv-00061-MAS-TJB Document 8 Filed 01/28/19 Page 1 of 3 PageID: 29



   Jarrod D. Shaw
   MCGUIREWOODS LLP
   Tower Two-Sixty
   260 Forbes Avenue, Suite 1800
   Pittsburgh, PA 15222
   Telephone: 412-667-7907
   Facsimile: 412-667-6050
   jshaw@mcguirewoods.com

   Attorneys for Defendant Santander Consumer
   USA Inc. dba Chrysler Capital

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  YVRANDE BOUTE a/k/a                         )
  YVRANDE BERTRAND,                           )
                                              )   Civil Action No.: 3:19-cv-00061
                         Plaintiff,           )   (MAS)(TJB)
                                              )
         v.                                   )
                                              )
  EQUIFAX INFORMATION                         )
  SERVICES, LLC; CHRYSLER                     )
  CAPITAL, LLC; and SYNCHRONY                 )
  BANK,                                       )
                                              )
                         Defendants.          )

  DEFENDANT SANTANDER CONSUMER USA INC. D/B/A CHRYSLER CAPITAL’S
                CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable Judges and Magistrates of

the Court to evaluate possible disqualification or recusal, the undersigned counsel of record hereby

certifies that Santander Consumer USA Inc. dba Chrysler Capital is a wholly owned subsidiary of

Santander Consumer USA Holdings Inc., which is a publicly traded entity. Santander Holdings

USA Inc. owns more than 10% of Santander Consumer USA Holdings Inc.’s stock. Santander

Holdings USA Inc. is a wholly owned subsidiary of Banco Santander, S.A.


 Dated: January 28, 2019                      Respectfully submitted,


                                              /s/ Jarrod D. Shaw
                                              Jarrod. D. Shaw
                                              MCGUIREWOODS LLP
Case 3:19-cv-00061-MAS-TJB Document 8 Filed 01/28/19 Page 2 of 3 PageID: 30



                                  260 Forbes Avenue, Suite 1800
                                  Pittsburgh, PA 15235
                                  T: 412-667-7907
                                  jshaw@mcguirewoods.com

                                  Counsel for Defendant
                                  Santander Consumer USA Inc. dba Chrysler Capital
 Case 3:19-cv-00061-MAS-TJB Document 8 Filed 01/28/19 Page 3 of 3 PageID: 31



                                  CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was electronically filed on this day,

January 28, 2019, with the Clerk of the Court using the CM/ECF system which will send notice of

service to all attorneys of record.




                                            /s/ Jarrod D. Shaw
                                            Jarrod D. Shaw
